ORDER

PER CURIAM.
Steven Braggs, movant, appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 on the merits without an evidentiary hearing. The trial court convicted movant of possession of a controlled substance pursuant to section 195.202 RSMo (1994) and sentenced him as a prior and persistent offender to a term of twelve years in the Missouri Department of Corrections. Following an unsuccessful appeal to this court, see State v. Braggs, 972 S.W.2d 643 (Mo.App.1998), movant filed the underlying motion. In that motion, movant claimed he was denied effective assistance of counsel as guaranteed by the Sixth and Fourteenth Amendments to the U.S. Constitution.
We have' reviewed the briefs of the parties and the record on appeal and find no *853error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).